Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: Wittenberg et al. (US 20200362152) is the closest prior art. However Wittenberg does not teach or suggest two different diene particle populations each having applicants’ specific particle size distribution. He et al. (US 20060191442) and Schulz et al. (US 20210147667, US 20210163653 or US 20210147668) are similarly defective.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JCM
6-10-21
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765